Citation Nr: 0823840	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-05 364A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1978.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2002 rating action that 
denied service connection for PTSD on the grounds that new 
and material evidence to reopen the claim had not been 
received.  

In August 2003, the veteran and her mother testified at a 
hearing before a decision review officer (DRO) at the RO.

In March 2005, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of May 2005, the Board reopened the claim for 
service connection for PTSD on the basis of new and material 
evidence, and remanded the claim for service connection on 
the merits to the RO for further development of the evidence 
and for due process development.

By decision of June 2006, the Board denied service connection 
for PTSD on the merits.  The veteran appealed the denial to 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
December 2007 Order, the Court vacated the Board's June 2006 
decision that denied service connection for PTSD, and 
remanded the matter to the Board for compliance with 
instructions contained in a December 2007 Joint Motion for 
Remand of the Appellant and the VA Secretary.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on her part is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) include enhanced duties to 
notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's 
December 2007 Order, the Board finds that all notice and 
development action needed to fairly adjudicate the claim on 
appeal has not been accomplished.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that a claimed inservice stressor actually occurred, and (3) 
a link, established by medical evidence, between current 
symptomatology and a claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2007).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate her account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than her service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing her the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The veteran contends that she currently suffers from PTSD due 
to 3 inservice stressors: (1) an attempted date-rape; (2) 
witnessing the shooting death of a fellow servicewoman, 
identified as Linda D. Austin, at Ft. Leonard Wood, Missouri; 
and (3) her reaction to being informed that a fellow 
serviceman, Staff Sgt. John H. Trolley, had been killed by 
another soldier while stationed at Ft. Leonard Wood.  

In September 2004, the U.S. Armed Services Center for Unit 
Records Research (USASCRUR) (now known as the U.S. Army and 
Joint Services Records Research Center - USAJSRRC) stated 
that the U.S. Army casualty database and Crime Records Center 
(USACRC) verified that Sgt. Trolley died as a result of 
intentional homicide by small arms fire at Ft. Leonard Wood 
in August 1977.  In October 2004, a RO DRO certified that the 
death of Sgt. Trolley was a verified stressor for the purpose 
of determining service connection for PTSD.

Appellate review discloses that the veteran's service 
personnel records document a decline in her job performance 
from December 1976 to July 1978, and she reported nervousness 
or anxiety during service in February and April 1978, and on 
her March 1978 report of medical history in connection with 
examination for separation from service.  Post-service 
statements of fellow servicemen R. K. and K. M. in July and 
August 2002, respectively, and servicewoman G. E. in December 
2004 corroborate the veteran's account of an attempted date-
rape in service.      

In December 2004 and April 2006 statements, G. E. described 
her personal knowledge of the death of Linda Austin at Ft. 
Leonard Wood in spring 1977.

In May 2005, the Board remanded this case to the RO to 
request the USACRC to report whether any female soldier died 
of injuries sustained from gun violence at Ft. Leonard Wood, 
Missouri in 1976 or 1977, and if so, to identify that person.  
However, in July 2005 the USACRC furnished only a single 
incomplete report on an incident that occurred in May 1976, 
and failed to specify whether records for both 1976 and 1977 
were reviewed; whether other offices of the U.S. Army 
Criminal Investigation Command (USACIC) were contacted; and 
whether all records of a female dying of injuries sustained 
from gun violence were obtained.     
  
On that record, the Board finds that further development of 
the evidence is required to assist the veteran in 
corroborating the death of Linda Austin, to include a new VA 
psychiatric examination for the purpose of determining 
whether the corroborated inservice event(s) are sufficient to 
support a diagnosis of PTSD, before the claim for service 
connection of PTSD is considered on the merits.  

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may well result 
in denial of the claim.  See         38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for any scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to her by the VA 
medical facility at which it was to have been conducted.
  
The action identified herein is consistent with the duties 
imposed by the VCAA and the Court's December 2007 Order.  
However, identification of specific action requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the USACRC, 
Fort Belvoir, Virginia 22060-5506 and 
attempt to verify the veteran's specific 
claimed stressor pertaining to whether in 
1976 or 1977 any female soldier died at 
Ft. Leonard Wood, Missouri of injuries 
sustained from gun violence, and if so, 
her full name, rank, age, and unit of 
assignment on her date of death.  The RO 
should specifically request that records 
for both 1976 and 1977 be reviewed, and 
that all records of a female dying of 
injuries sustained from gun violence 
during this timeframe be obtained.  The 
RO should also request the USACRC to 
confer with other offices of the USACIC 
if necessary to answer the VA's request 
for information, or refer the VA's 
request to the appropriate U.S. Army 
office or command. 

2.  After associating with the claims 
folder all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
prepare a report detailing any specific 
inservice stressful experience or event 
that has been established by the record 
(other than the death of Sgt. Trolley, 
which the RO has already certified as a 
verified stressor).  The RO should 
specifically address (a) the veteran's 
reported attempted date-rape in light of 
the service personnel records documenting 
a decline in her job performance from 
December 1976 to July 1978, her reports 
of nervousness or anxiety during service, 
and the statements of fellow servicemen 
and a servicewoman corroborating the 
veteran's account of an attempted date-
rape in service; and (b) the veteran's 
reported witnessing of the shooting death 
of a fellow servicewoman, identified as 
Linda D. Austin, at Ft. Leonard Wood, 
Missouri.  This report should then to be 
added to the claims folder.  

3.  If a specific inservice stressful 
experience (other than the death of Sgt. 
Trolley) has been established, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist.  The 
veteran's entire claims folder must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
her documented medical history and 
assertions.  However, in rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
doctor is instructed that only 
specifically verified inservice stressful 
experiences may be considered for the 
purpose of determining whether the 
veteran has experienced an inservice 
stressor sufficient to have resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to her 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and her attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

